DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites : “wherein the connecting rod consists of a starting rod, a transmission rod, and a brake rod which are all straight.”  Examiner notes that in Fig. 2 the brake rod is not entirely straight, thus, it is unclear as to what the limitations of straight are intended to mean.  Examiner has interpreted straight (for purposes of examination) as any portion which is straight.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick J. Smith (US 20108/0000261 – hereinafter Smith) in view of Ju et al. (US 2005/0052510 – hereinafter Ju) and Chuang et al. (US 2005/0046382 – hereinafter Chuang).
Re Claims 1 and 3:
Smith discloses a tableware taking device comprising a base (12) and a tableware taking apparatus (20) arranged on the base (12), wherein the tableware taking apparatus (20) comprises a housing body (at 104) in which a magazine (at 28) for accommodating tableware (30) is arranged, and a support assembly (56) for supporting the tableware (30) arranged under the magazine (at 28) (see Fig. 21), wherein, a pushing member (98) provided with a reset member (82) for resetting itself (see paragraph [0043]) is arranged at a side of the support assembly (see Fig. 12), wherein an inclined chute (102) is arranged in the housing body (at 104) for falling the tableware (30) therefrom (see Fig. 10), but fails to teach wherein the tableware taking apparatus is provided with a button and a connecting rod with a first end connecting the button; the base is provided with a positioning hole in which a second end of the connecting rod is inserted for fixing the tableware taking apparatus on the base; wherein when the button is pressed downward, the second end of the connecting rod moves away from the positioning hole for detaching the tableware taking apparatus from the base, and wherein the connecting rod consists of a starting rod, a transmission rod and a brake rod which are all straight, wherein the starting rod and the brake rod are approximately perpendicular to the transmission rod which is arranged in a horizontal direction; wherein a first end of the starting rod is connected with the button, while a second end of the starting rod is connected with a first end of the transmission rod whose second end is connected with a first end of the brake rod, while the second end of the brake rod is inserted in the positioning hole which is a through hole arranged inside the base along a longitudinal direction; wherein when the button is pressed downward, such press is transmitted by the starting rod to the first end of the transmission rod, thus enabling the second end of the transmission rod to bring the brake rod upward along the longitudinal direction for moving away from the positioning hole.

Ju teaches wherein an apparatus (A) is provided with a button (264) and a connecting rod (115, 243) with a first end (top portion of 115) connecting the button (264); a base (135) is provided with a positioning hole (opening at 240) in which a second end (end at 240) of the connecting rod (115, 243) is inserted for fixing the apparatus (A) on the base (135); wherein when the button (264) is pressed downward, the second end (end at 240) of the connecting rod (115, 243) moves away from the positioning hole (opening at 240) for detaching the apparatus (A) from the base (see Figs. 3B, 4B), and wherein the connecting rod (115, 243) consists of a starting rod (115), a transmission rod (horizontal rod to the left of 245) and a brake rod (portion at 243) which are all straight, wherein the starting rod (115) and the brake rod (portion at 243) are approximately perpendicular to the transmission rod (horizontal rod to the left of 245) which is arranged in a horizontal direction (see Fig. 3B); wherein a first end (top portion of 115) of the starting rod (115) is connected with the button (264), while a second end (bottom portion of 115) of the starting rod (115) is connected with a first end (far left portion) of the transmission rod (horizontal rod to the left of 245) whose second end (far right portion) is connected with a first end (top portion) of the brake rod (portion at 243), while the second end (immediate bottom portion) of the brake rod (portion of 243) is inserted in the positioning hole (opening at 240) which is a through hole arranged inside the base (135) along a longitudinal direction; wherein when the button (264) is pressed downward, such press is transmitted by the starting rod (115) to the first end (far left portion) of the transmission rod (horizontal rod to the left of 245), thus enabling the second end (far right portion) of the transmission rod (horizontal rod to the left of 245) to bring the brake rod (portion at 243) upward along the longitudinal direction (see Fig. 4B) for moving away from the positioning hole (opening at 240).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith with that of Ju to assure to a sliding relationship between two members is secured/locked so as to prevent unintentional detachment.

Chuang teaches a button (2) and a connecting rod (extending member from 2, 32, and 33) with a first end (top portion) connecting the button (2); wherein a first end (top portion) of a starting rod (extending member from 2) is connected with the button (2), while a second end (bottom portion) of the starting rod is connected with a first end (near 323) of a transmission rod (32) whose second end (far left portion) is connected with a first end (top portion) of a brake rod (31) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith with that of Ju and Chuang to assure to a sliding/connecting relationship between two members is secured/locked while providing an alternative form of connection as seen in Fig. 4 between the extending member and transmission member so as to prevent unintentional detachment.

Further Re Claim 5:
Smith discloses wherein the base (12) is arranged with a first guide groove (88) and the tableware taking apparatus (20) is arranged with a guide rail (90) matched with the first guide groove (88) (see Figs. 10 and 11).

Further Re Claim 6:Smith discloses wherein the reset member (82) is arranged with a trigger (58) for pulling the reset member (82) thus drawing the pushing member (98) to push the tableware (30) into the inclined chute 1020) (see Figs. 12 and 19-21).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Arnold R. Bone (2,701,722 – hereinafter Bone) and Scott Lovejoy (US 6,250,498 – hereinafter Lovejoy).
Re Claim 4:
Smith in view of Ju and Chuang teaches the device of claim 3, but fails to teach wherein the elastic structure comprises a spring mounted on the tableware taking apparatus, and a top bar with a first end connected with the spring and a second end rest against the base.

Bone further in view teaches wherein an elastic structure comprises a spring (4) mounted on an apparatus, and a top bar (16) with a first end (4) and a second end rest against a base (11) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Bone to provide an alternative attachment means for a spring as known within the art.

Lovejoy teaches a first end (near 39) connected with a spring (36) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Bone and Lovejoy to provide an alternative attachment means for a spring as known within the art. 


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Smith et al. (US 2007/0108141 – hereinafter Smith-141).
Re Claims 7 and 8:
Smith in view of Ju and Chuang teaches the device of claim 6, but fails to teach wherein the support assembly comprises a first bearing block and a second bearing block for supporting a tail end of a handle of the tableware, a third bearing block and a fourth bearing block for supporting a food taking part of the tableware; wherein the first bearing block and the second bearing block are respectively arranged in parallel and oppositely under the handle of the tableware in a bottommost layer, while the third bearing block and the fourth bearing block are respectively arranged in parallel and oppositely under the food taking part of the tableware in the bottommost layer.

Smith-141 further in view teaches wherein a support assembly comprises a first bearing block (86l) and a second bearing block (86k) for supporting a tail end (near70) of a handle of tableware, a third bearing block (86h) and a fourth bearing block (86i) for supporting a food taking part of the tableware (see Fig. 24); wherein the first bearing block (86j) and the second bearing block (86k) are respectively arranged in parallel and oppositely under the handle of the tableware in a bottommost layer, while the third bearing block (86h) and the fourth bearing block (86i) are respectively arranged in parallel and oppositely under the food taking part (both sides of the food taking part top and bottom) of the tableware in the bottommost layer (see Fig. 24).  Re Claim 8: Smith-141 teaches wherein a first end of the pushing member is arranged with a pushing portion (top pushing portions of 86h-86k) for pushing the tableware in the bottommost layer to move away from the support assembly, while a second end of the pushing member is connected with the reset member (spring) (see paragraphs [0070, 0120, and 0131] and see Fig. 40).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Smith to provide an alternative pushing means as known within the art.


Further Re Claim 8:
Smith discloses wherein a first end of the pushing member (98) is arranged with a pushing portion for pushing the tableware in the bottommost layer to move away from the support assembly (56), while a second end of the pushing member (98) is connected with the reset member (82) (see Figs. 11 and 12).

Further Re Claim 9:
Smith discloses wherein a second guide grooves (94) are respectively arranged at both sides of the magazine (at 28), and the tableware (30) is sequentially stacked along the second guide grooves (94) (see Figs. 2, 11, and 13).





Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Albuquerque et al. (US 2020/0124390 – hereinafter Albuquerque).
Re Claim 10:
Smith in view of Ju and Chuang teaches the device of claim 1, but fails to teach wherein a lifting plate is arranged at a bottom of the inclined chute, wherein a first end of the lifting plate is hinged at the bottom of the inclined chute, while a second end of the lifting plate is clamped with the housing body.

Albuquerque further in view teaches wherein a lifting plate (40) is arranged at a bottom of an inclined chute (near 38), wherein a first end of the lifting plate (40) is hinged at the bottom of the inclined chute (near 38) (see Figs. 16 and 17), while a second end of the lifting plate (40) is clamped with a housing body (see Figs. 13 and 14).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Albuquerque to protect the content of a device against unwanted dispensing.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, and Chuang and further in view of Eugene P. Winans (4,209,108 – hereinafter Winans).
Re Claim 11 and 12:
Smith in view of Ju, and Chuang teaches the device of claim 1, but fails to teach wherein the magazine is made of transparent materials and a reflective display strip is arranged inside the magazine and wherein a bottom of the reflective display strip is painted to be a color which is different from that of the magazine.

Winans further in view teaches wherein a magazine is made of transparent materials and a reflective display strip (28) is arranged inside the magazine (see Figs. 1-9).  Re Claim 12: Winans teaches wherein a bottom of the reflective display strip is painted to be a color (red) which is different from that of the magazine (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, and Chuang to determine the content remaining in a device for efficient operation.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju, Chuang, and Winans and further in view of Tony A. Taylor (US 2012/0305586 – hereinafter Taylor).
Re Claim 13:
Smith in view of Ju, Chuang, and Winans teaches the device of claim 12, but fails to specifically teach wherein the bottom of the reflective display strip is painted to be red and a head of the reflective display strip is painted to be white.

Taylor further in view teaches wherein the bottom of the reflective display strip is painted to be red and a head of the reflective display strip is painted to be white (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju, Chuang, and Winans with that of Taylor to provide a design choice for indicating the level of fill of a device as commonly known within the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ju and Chuang and further in view of Snyder et al. (US 2017/022410 – hereinafter Snyder).
Re Claim 14:
Smith in view of Ju and Chuang teaches the device of claim 1, but fails to teach wherein the tableware taking device further comprises a tableware packaging bag for loading the tableware, wherein the tableware packaging bag has a sealing mouth arranged at its outer side.

Snyder further in view teaches wherein a tableware taking device further comprises a tableware packaging bag (300) for loading the tableware, wherein the tableware packaging bag (300) has a sealing mouth (near 301) arranged at its outer side (see Figs. 20A-20C) (see Figs. 1-23).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Smith in view of Ju and Chuang with that of Snyder to allow for easy refill of a device while limiting contamination of products to be dispensed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651